7 N.Y.3d 735 (2006)
BELLA DAVIS, Respondent,
v.
MICHAEL MELNICKE, Appellant.
Court of Appeals of New York.
Submitted May 15, 2006.
Decided June 8, 2006.
Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the appointment of an arbitrator, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not directly involve a substantial constitutional question; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remaining portion of the Appellate Division order does not finally determine an action or proceeding within the meaning of the Constitution.